People v Lopez (2017 NY Slip Op 09162)





People v Lopez


2017 NY Slip Op 09162


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
SHERI S. ROMAN
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2016-12334
2016-12335

[*1]The People of the State of New York, respondent,
vSteven H. Lopez, appellant. (Ind. Nos. 985/16, 1462/16)


Paul Skip Laisure, New York, NY (Denise A. Corsí of counsel), for appellant.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Griffin, J.), both imposed October 25, 2016, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 267; People v Lopez, 6 NY3d 248, 257; People v DeSimone, 80 NY2d 273, 283) and, thus, does not preclude review of his excessive sentence claims. However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., MASTRO, ROMAN, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court